2DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
In the reply, filed on February 4, 2021, Applicant amended claims 1, 4, 7, 17, 18, 23, and 28.
Applicant cancelled claims 19 and 25.
In the non-final rejection of December 21, 2020, Examiner objected to claim 28. Applicant amended claim 28. Objection is withdrawn.
Examiner rejected claims 17, 19, and 25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Applicant amended claim 17, and cancelled claims 19 and 25. Rejection is withdrawn.
Examiner rejected claims 18, 23, 24, 28, and 29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant amended claims 18, 23, and 28. Rejection is withdrawn.
Currently, claims 1, 3, 4, 6-9, 11, 12, 15-18, 20-24, and 26-29 are under examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwartzman (US 3,347,410).
	In regards to claim 1, Schwartzman teaches a mixing vial (Figures 1-3) comprising: 
a vessel (container [12]), the vessel including an open end (open end [13]), a closed end (container [12] is similar to container [312], shown in Figures 9-10, wherein the closed end of container [312] is shown in Figure 10; thus it is expected that similar container [12] also has a closed end like container [312]) opposite and spaced apart from the open end, and at least one side wall extending from the open end to the closed end, wherein the closed end and the at least one side wall are formed as a single piece (container [12] is similar to container [312], shown in Figures 9-10, wherein the closed end and the at least one sidewall of container [312] are formed as a single piece, as shown in Figure 10; thus it is expected that similar container [12] also has the closed end and the at least one sidewall formed as a single piece like container [312]), wherein a hollow interior chamber (in container [12]) is defined by the at least one side wall and the closed end, the open end comprising a neck (neck [11]), the neck having distal and proximal open ends (Figures 1-2)
a stopper (retainer ring [14]), the stopper comprising a hollow interior chamber (in retainer ring [14]) with an open proximal end (Figure 2) and a closed distal end 
a dislodgeable plug (sealing means [38]), the dislodgeable plug positioned in and sealing said open proximal end of the hollow interior chamber of the stopper (Figure 1)
wherein the dislodgeable plug may be dislodged by a syringe needle to effect mixing of contents of the interior chamber of the stopper and the interior chamber of the vessel (Figures 1-2)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartzman, as applied to claim 1 above, and further in view of Just (US 2015/0165124).
	In regards to claim 3, Schwartzman teaches that the contents of said interior chamber of the vessel and said contents of said interior chamber of said stopper comprise medications (column 1, lines 16-22); however, Schwartzman does not specifically teach wherein the contents of said interior chamber of the vessel comprises an anesthetic drug, and said contents of said interior chamber of said stopper comprises a buffering reagent. Just teaches a mixing vial (Figures 2A-2B) wherein contents of an interior chamber of a vessel (body [12]) comprises an anesthetic drug (lidocaine [16]), and contents of an interior chamber of a stopper (body [24]) comprises a buffering reagent (sodium bicarbonate [28]) (paragraph [0039])(Abstract). It would .

Claims 4, 6-9, 11, 12, 18, 20-24, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin (US 2,705,956), and further in view of Just.
	In regards to claim 4, McLaughlin teaches a mixing vial (Figure 1) for use in a cartridge syringe, said mixing vial comprising: 
a vessel (tube [10]), the vessel comprising a hollow interior chamber (in tube [10]) with proximal and distal ends, a neck at the proximal end, the neck having distal and proximal open ends (Figure 1)
a stopper-piston (stopper [18] and tube [22]), the stopper-piston comprising a hollow interior chamber (recess [18] and in tube [22]) with an open distal end (Figure 1) and a closed proximal end (closed by stopper [18]), and the entire stopper-piston being slidably positioned in a sealing relationship with said neck, wherein the entire stopper-piston is slidable from a first position (Figure 1) to a second position (stopper [18] and tube [22] moved by plunger [54] during dispensing operation to abut stopper [12]), wherein the entire stopper-piston is adjacent the proximal end of the vessel when in the first position (Figure 1), and wherein the entire stopper-piston is closer to the distal end of 
a dislodgeable plug (membrane [30]) sealing said open distal end of said hollow interior chamber of the stopper-piston (Figure 1)
wherein said stopper-piston comprises a flange (Figure 1)
McLaughlin does not teach the dislodgeable plug positioned in said open distal end of said hollow interior chamber of the stopper-piston and whether the flange is radially inwardly extending with an inward facing annular groove that receives an edge of the dislodgeable plug. Just teaches a mixing vial (Figures 5A-5C) wherein a dislodgeable plug (separating member [38]) is positioned in and sealing an open end of a hollow interior chamber of a stopper-piston (body [24]) and wherein the stopper-piston comprises a radially inwardly extending flange with an inward facing annular groove (groove in the body [24]) (Figures 5B-5C) that receives an edge of the dislodgeable plug (Figure 5A). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vial, of McLaughlin, with the dislodgeable plug positioned in said open end of said hollow interior chamber of the stopper-piston and with the flange being radially inwardly extending with an inward facing annular groove, as taught by Just, as such will receive the plug such that the stopper-piston houses the plug in order to prevent any small particles from being loose within the vial (paragraph [0046).
	In regards to claim 6, in the modified vial of McLaughlin and Just, McLaughlin teaches wherein said interior chamber of said vessel comprises an anesthetic (procaine of mixed solution 
	In regards to claim 7, McLaughlin teaches a mixing vial (Figure 1) for use in a cartridge syringe, said mixing vial comprising: 
a vessel [10], the vessel comprising a hollow interior chamber (in tube [10]) with proximal and distal ends, a neck on the distal end, the neck having distal and proximal open ends (Figure 1)
a piston (stopper [12]), the piston slidably positioned in the proximal end of said hollow interior chamber of the vessel 
a stopper (stopper [18]), the stopper including an open proximal end, a closed distal end opposite and spaced apart from the open proximal end, and at least one stopper side wall extending from the open proximal end to the closed distal end, wherein the closed distal end of the stopper and the at least one stopper side wall are formed as a single piece (Figure 1), wherein a hollow interior chamber (recess [20]) is defined by the at least one stopper side wall and the closed distal end, the stopper being positioned in a sealing relationship with said neck (Figure 1)
a dislodgeable plug [30], the dislodgeable plug sealing said open proximal end of said hollow interior chamber of the stopper (Figure 1)
wherein said dislodgeable plug may be dislodged by a syringe needle (frangible material of membrane [30] allows for possible rupture and dislodgement by a syringe needle)
McLaughlin does not teach the dislodgeable plug positioned in said open proximal end of said hollow interior chamber of the stopper. Just teaches a mixing vial (Figures 5A-5C) wherein a 
	In regards to claim 8, in the modified vial of McLaughlin and Just, McLaughlin teaches wherein the piston comprises a hollow recess (recess [14]) in a distal face (Figure 1).  
	In regards to claim 9, in the modified vial of McLaughlin and Just, McLaughlin teaches wherein the vessel has an interior diameter that is uniform (Figure 1).
	In regards to claim 11, in the modified vial of McLaughlin and Just, McLaughlin teaches that the stopper comprises a flange (Figure 1); however, McLaughlin does not teach whether the flange is radially inwardly extending, wherein the flange comprises an inward facing annular groove that receives an edge of the dislodgeable plug. Just teaches a mixing vial (Figures 5A-5C) wherein the stopper comprises a radially inwardly extending flange, wherein the flange comprises an inward facing annular groove (groove in the body [24]) (Figures 5B-5C) that receives an edge of the dislodgeable plug (Figure 5A). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified vial, of McLaughlin and Just, with the flange being radially inwardly extending with an inward facing annular groove, as taught by Just, as such will receive the plug such that the stopper houses the plug in order to prevent any small particles from being loose within the vial (paragraph [0046).

	In regards to claim 18, in the modified vial of McLaughlin and Just, McLaughlin teaches wherein the cartridge syringe comprises a dental syringe, the vessel comprising a shape that allows use with the dental syringe (Figure 2).
	In regards to claim 20, in the modified vial of McLaughlin and Just, McLaughlin teaches wherein the distal end of the vessel is open and sealed by a sealing cap (stopper [12]) (Figure 1).  
	In regards to claim 21, in the modified vial of McLaughlin and Just, McLaughlin teaches that the stopper-piston is resilient (column 2, lines 37-38); however, McLaughlin does not specifically teach wherein the stopper-piston comprises an elastomeric plastic or rubber. But McLaughlin does teach another, similar stopper [12] that comprises rubber (column 2, lines 26-28). Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the stopper-piston, of the modified vial of McLaughlin and Just, to comprise rubber, as taught for the stopper of McLaughlin, as such is a material that the stopper is usually made with (column 2, lines 26-28), wherein the resilient stopper-piston is similar to the resilient stopper (column 2, lines 37-38)(Figure 1).
	In regards to claim 22, in the modified vial of McLaughlin and Just, McLaughlin teaches wherein the stopper-piston slides within the hollow interior chamber of the vessel (Figures 1, 3, and 4).  

	In regards to claim 24, in the modified vial of McLaughlin and Just, McLaughlin teaches wherein said interior chamber of said vessel comprises an anesthetic (procaine of mixed solution of liquid [76] and powder [28] within tube [10]) (Figure 4), and said interior chamber of said stopper-piston comprises a buffering reagent (sodium bicarbonate) (column 2, lines 45-53), and the anesthetic and the buffering reagent are mixed (column 2, lines 51-52).
	In regards to claim 26, in the modified vial of McLaughlin and Just, McLaughlin does not teach the stopper further comprising a radially outwardly extending annular flange. Just teaches another embodiment of a mixing vial (Figures 2A-2B) wherein a stopper [24] comprises a 
	In regards to claim 27, in the modified vial of McLaughlin and Just, McLaughlin teaches that the stopper [18] is resilient (column 2, lines 37-38); however, McLaughlin does not specifically teach wherein the stopper comprises an elastomeric plastic or rubber. But McLaughlin does teach another, similar stopper [12] that comprises rubber (column 2, lines 26-28). Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the stopper [18], of the modified vial of McLaughlin and Just, to comprise rubber, as taught for the stopper [12] of McLaughlin, as such is a material that the stopper is usually made with (column 2, lines 26-28), wherein the resilient stopper [18] is similar to the resilient stopper [12] (column 2, lines 37-38)(Figure 1).
	In regards to claim 28, in the modified vial of McLaughlin and Just, McLaughlin teaches wherein the syringe needle (needle [40]) pierces the stopper when the mixing vial is loaded into or placed in the cartridge syringe (Figure 5); however, McLaughlin does not teach that the syringe needle dislodges the dislodgeable plug, as McLaughlin teaches that hydraulic hydrostatic pressure dislodges the dislodgeable plug when the mixing vial is loaded into or placed in the cartridge syringe (column 3, lines 33-38). Just teaches another embodiment of a mixing vial (Figures 2A-2B) wherein a syringe needle (needle) pierces a stopper (seal [20]) and dislodges a dislodgeable plug [38] when the mixing vial is loaded into or placed in a cartridge syringe (paragraph [0040]). It would have been obvious to a person having ordinary skill in the art before 
	In regards to claim 29, in the modified vial of McLaughlin and Just, McLaughlin teaches wherein said interior chamber of said vessel comprises an anesthetic (procaine of mixed solution of liquid [76] and powder [28] within tube [10]) (Figure 5), and said interior chamber of said stopper comprises a buffering reagent (sodium bicarbonate) (column 2, lines 45-53)(Figure 1), and the anesthetic and the buffering reagent are mixed (column 2, lines 51-52).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartzman, as applied to claim 1 above, and further in view of Elliott (US 6,003,728).
	In regards to claim 15, Schwartzman does not teach wherein the stopper has an inward facing annular groove that receives an edge of the dislodgeable plug, as Schwartzman teaches that the dislodgeable plug is spin welded, bonded, or otherwise secured thereto the stopper (column 2, lines 70-72). Elliott teaches a mixing vial (Figures 1-7) teaches wherein a stopper (insert sleeve [26]) has an inward facing annular groove (peripheral groove [84]) that receives an edge (annular bead [82]) of a dislodgeable plug (bottom end closure member [60) (Figure 2). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the stopper, of the vial of Schwartzman, to have an inward facing annular groove that receives an edge of the dislodgeable plug, as taught by Elliott, .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartzman, as applied to claim 1 above, and further in view of McLaughlin.
	In regards to claim 16, Schwartzman is silent about wherein the stopper comprises an elastomeric plastic or rubber. McLaughlin teaches a mixing vial (Figure 1) wherein a stopper (stopper [12]) comprises rubber (column 2, lines 26-28). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the stopper, of the vial of Schwartzman, to comprise rubber, as taught by McLaughlin, as such is a material that the stopper is usually made with (column 2, lines 26-28).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartzman, as applied to claim 1 above, and further in view of Haber et al (US 5,593,028).
	In regards to claim 17, Schwartzman teaches wherein the dislodgeable plug comprises plastic (column 2, line 72, to column 3, lines 1-2); however, Schwartzman does not specifically teach wherein the dislodgeable plug comprises Polytetrafluoroethylene. Haber et al teaches a mixing vial (Figures 1-3B) wherein a dislodgeable plug (plug [34]) comprises Polytetrafluoroethylene (column 4, lines 44-45). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dislodgeable plug, of the vial of Schwartzman, to comprise Polytetrafluoroethylene, .

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 4, 6-9, 11, 12, 15-18, 20-24, and 26-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783